Citation Nr: 0214651	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


(The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for erectile dysfunction, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a lower back disability will be the subjects 
of later decisions.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned member of the 
Board at a hearing on July 26, 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The Board is undertaking additional development on the issues 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction, and whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a lower back disability pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. Service connection for PTSD was denied by the RO in a 
rating decision dated in May 1995 and that decision was 
not appealed.

3. Evidence submitted by the veteran since the May 1995 
rating decision is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for PTSD.

4. The veteran does not have PTSD that is linked to his 
military service.


CONCLUSIONS OF LAW

1. The May 1995 RO rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995), currently, . 38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
PTSD  and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

3. PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.159(b)).  The veteran has been notified in the 
January 2000 rating decision, the September 2000 and October 
2000 Statements of the Case (SOC), and the December 2001 
Supplemental Statement of the Case (SSOC) of what would be 
necessary, evidentiary wise, to grant the veteran's claim.  
The notices sent to the veteran discussed the available 
evidence and informed him that service connection for PTSD 
was being denied because he did not have verified stressors 
despite attempts to obtain more detailed information from the 
veteran.  The veteran was sent a letter dated in November 
1999 that specifically requested information regarding the 
veteran's stressful experiences including asking for dates, 
names, places, and other detailed information.  The Board 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was sent a letter dated in February 
2001 that informed him of what evidence was needed to be 
gathered by the veteran and what evidence needed to be 
gathered by the RO.  Additionally, the RO sent a letter dated 
in November 1999 that specifically informed the veteran that 
he needed to submit a detailed statement regarding is 
stressors including names, dates, places, and other 
information that would allow his statements to be verified.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran 
responded to the November 1999 letter with a statement 
indicating his stressors.  He was informed by the SSOC dated 
in October 2001 that the stressor statements were too vague 
and not detailed enough to provide for verification.  The 
veteran did not submit any additional information.  

The RO gathered the veteran's service medical records.  The 
veteran had a VA examination for PTSD in conjunction with his 
first claim in April 1995.  The RO gathered VA outpatient 
treatment records identified by the veteran dated from March 
1999 to March 2000.  The veteran provided a statement dated 
in October 2000 that indicated his claimed stressors.  The 
veteran has not indicated that there is other evidence 
available.  The Board notes that the RO did not attempt to 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) with respect to his claimed stressors.  
The Board finds that this decision by the RO was reasonable 
in light of the vague nature of the veteran's claimed 
stressors, and the failure of the veteran to provide a more 
detailed stressor statement when informed by the October 2001 
SSOC that the stressors he had provided were too vague.  Thus 
the Board finds that the RO provided the requisite assistance 
to the veteran in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  New and material evidence to reopen a claim for service 
connection for PTSD

Entitlement to service connection for PTSD was denied by the 
RO in a rating decision dated in May 1995.  This decision was 
not appealed and is final. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995), currently, 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  Service connection was 
denied because there was insufficient evidence that the 
veteran had stressful experiences sufficient to cause PTSD 
while in the military.  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for residuals of a 
head injury was filed prior to August 29, 2001.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the May 1995 rating decision 
consists of VA outpatient treatment notes which indicate a 
diagnosis of PTSD, and a statement from the veteran dated in 
October 2000 that lists his stressors experienced in service.  
For the purposes of reopening the claim, the Board is to 
presume the credibility of all new evidence submitted.  
Therefore, the Board finds that this evidence submitted does 
constitute new and material evidence, since it directly 
addresses the specified basis for the May 1995 denial of 
service connection.  Therefore, the claim is reopened, and to 
that extent, the appeal is granted.

III.  Entitlement to service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record includes a diagnosis of PTSD from the 
outpatient treatment records dated between 1999 and 2000..  
Though the veteran's service medical records are negative for 
any findings of PTSD, the veteran has submitted the 
outpatient treatment records which have indicated a diagnosis 
of PTSD.  For purposes of adjudication , the Board is 
satisfied that the first requirement for service connection 
is met.  

As discussed previously, the veteran's stressors have not 
been corroborated by any source and are so vague as to be 
unverifiable.  The veteran has stated that he was a truck 
driver in Vietnam and that he was shot at on three occasions, 
that he witnessed an overturned Jeep with a soldier trapped, 
that he accidentally hit a Vietnamese civilian.  He claims to 
have witnessed a helicopter crash, and that he was subjected 
to mortar attacks and guard duty which were stressful.  The 
veteran also stated that he had witnessed the aftereffects of 
tanks passing though Vietnamese villages.  He did not refer 
to specific dates, places, individuals involved or other 
details that would have facilitated verifying any claimed 
stressor.  These stressors are plausible possibly but they 
are incapable of being verified without more information 
regarding dates or names or specific places.  Any attempt to 
verify these stressors would be futile without more detailed 
information being provided by the veteran.  The veteran has 
been informed that he needed to provide detailed stressor 
information and he has been unable to do so.  Therefore, the 
second criterion for a grant of service connection for PTSD 
is not satisfied.  

The veteran has argued that his statements regarding his 
stressors should be presumed to be credible based on his 
status as a combat veteran.  The regulations provide that if 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone will be enough to 
establish the occurrence of the stressor if the stressor is 
consistent with the circumstances of the veteran's service, 
absent clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(f) (2002).  

Accordingly, it must be determined if the veteran engaged in 
combat with the enemy during his averred stressors.  VA's 
General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See, VAOPGCPREC 12-99 (1999).

The veteran has reported receiving sniper fire, and being 
subject to mortar attacks while in Vietnam.  The information 
contained in the veteran's service personnel records fails to 
establish that he engaged in combat with the enemy.  The 
veteran's MOS was non-combat (he was a truck driver) and 
there are no combat indicative citations, awards, or 
decorations authorized.  His service record does not indicate 
that he was awarded the Combat Infantryman's Badge, or a 
Purple Heart, or any other documentary evidence that he 
engaged in direct combat with the enemy.  As such, the Board 
finds that the veteran was not engaged in combat with the 
enemy.  Therefore the presumption of stressor occurrence does 
not apply.  38 C.F.R. § 3.304(f) (2002).

The VA outpatient treatment notes indicate a diagnosis of 
PTSD based on combat service.  The September 19999 evaluation 
specifically indicates that the veteran was being treated for 
combat related PTSD.  However, as noted, there is no evidence 
that the veteran engaged in combat, and therefore, this 
diagnosis does not relate the veteran's PTSD to any verified 
stressors, nor is there a link to military service 
established.  The lack of any link to military service means 
that the diagnosis of PTSD does not satisfy the third 
criterion that must be met to prosecute a claim of service 
connection for PTSD.  

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing that he has PTSD that 
is related to his active service.  Accordingly, service 
connection for PTSD is not warranted.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

